Citation Nr: 0409779	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to reopen the 
claim of service connection for claimed left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Ashley, Law Clerk



INTRODUCTION

The veteran had active military service from November 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2002 and May 2003 rating decisions of the RO.  

The Board notes that, in an October 2001 letter, the veteran 
argued that the RO failed to correctly identify and evaluate the 
veteran's service medical records as indicating the presence of a 
left ear hearing loss.  

It is unclear to the Board whether the veteran or his 
representative are alleging clear and unmistakable error in the 
March 1946 rating decision that denied service connection for the 
veteran's left ear hearing loss.  This matter is referred back to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  In an unappealed rating decision in September 1990, the RO 
determined that new and material evidence had not been submitted 
to reopen the claim of service connection for left ear hearing 
loss.  

2.  The evidence received since the September 1990 decision 
includes evidence that is not cumulative or redundant of evidence 
previously of record, relates to an unestablished fact necessary 
to substantiate the claim, and is of sufficient probative value to 
raise a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim 
of service connection for left ear hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service personnel records reflect that he served in 
the Navy in the Pacific Theater during World War II.  

In March 1946, the RO denied the veteran's original claim of 
service connection for left ear hearing loss because the veteran 
had not identified a hearing problem that satisfied the statutory 
requirement for disability.  

Of record at the time of the RO's March 1946 rating decision were 
the veteran's service medical records and personnel records, 
reflecting duty in the Pacific theater during World War II aboard 
the USS Shaw.  

Within these records were the veteran's inductee physical 
examination from November 1943 stating that the veteran's hearing 
was rated as 15/15, and the veteran's discharge physical exam from 
November 1945 stating the veteran's hearing was rated 9/15 in the 
left ear.  

Of record at the time the RO's September 1990 denial of veteran's 
application to reopen was a VA examination report from August 1949 
where the veteran was diagnosed with "otitis media chronic 
catarrhal A.S.".

Subsequent to the September 1990 denial of veteran's application 
to reopen, the veteran gave testimony during a RO hearing in May 
2003.  

The veteran reported at that time that he had worked in close 
proximity to the 5-inch guns that were fired regularly during his 
tour in the Pacific Ocean.  He states that he was never issued ear 
protection during that time.  

The veteran has reported that he sought medical treatment for his 
hearing while on board the USS Shaw and was advised when he was 
discharged that he had a hearing defect in the left ear.  

Also of record are VA medical records showing treatment for a 
bilateral hearing loss.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Act and the implementing regulations are applicable 
to the veteran's claim to reopen, which was received in September 
2001.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained hereinbelow, the Board has found the evidence and 
information currently of record to be sufficient to substantiate 
the veteran's claim.  Therefore, further discussion of VCAA or the 
implementing regulations is not required at this time.  

The evidence received since an unappealed rating decision in 
September 1990 includes VA treatment records and written 
statements from the veteran.  Additionally, the veteran gave 
testimony at a May 2003 RO hearing.  

The evidence presented includes more specific information 
pertaining to the veteran's claimed hearing loss, to include the 
veteran's sworn testimony that he participated in firing 5 inch 
guns for much of his time in the service, as well as a VA medical 
diagnosis of otitis media chronic catarrhal in August 1949.  

The recent VA records show treatment for a bilateral hearing loss.  

The Board concludes that this evidence is new and material since 
it relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant of the evidence 
previously of record and is sufficient to establish a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that, as new and material evidence 
has been submitted, the claim of service connection for left ear 
hearing loss must be reopened.  



ORDER

As new and material evidence has been received to reopen the claim 
of service connection for left ear hearing loss, the appeal to 
this extent is allowed, subject to further action as discussed 
hereinbelow.  






REMAND

The Board notes that the VCAA and implementing regulations are 
applicable to the veteran's reopened claim.  A review of the 
claims folder reveals no indication that the RO has complied with 
the notification requirements of VCAA with respect to the now 
reopened claim.  

There is evidence of record that indicates the veteran had 
defective left ear hearing while in service as well as evidence 
indicating the veteran currently suffers from left ear hearing 
loss, but there is no evidence indicating that there is a nexus 
between the current disability and the time the veteran served in 
the military. Therefore a VA exam is necessary to establish if 
there is a nexus present, linking the current left ear hearing 
disability with the veteran's military service.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following actions:

1.  The RO should take appropriate steps to contact the veteran in 
a manner that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should be informed that any 
evidence and information submitted in response to the letter must 
be received in the appropriate timeframe.  

2.  The RO should take appropriate steps in order to attempt to 
obtain any pertinent evidence identified but not provided by the 
veteran.  If the RO is unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the RO should so inform him 
and his representative, and request them to provide such evidence.  

3.  The RO should schedule the veteran for a VA examination in 
order to ascertain the nature and likely etiology of the claimed 
hearing loss.  The veteran should be notified of the date, time, 
and place of the examination in writing.  The claims folder, to 
include a copy of this Remand, must be made available to and be 
reviewed by the examiner prior to examination.  All indicated 
audiometric testing should be conducted.  Based upon the record 
and the examination findings, the examiner should opine as to 
whether it is at least likely as not that the veteran has a 
current left ear hearing disability due to reported noise exposure 
in service or other disease or injury that was incurred in or 
aggravated by service.  All opinions expressed should be supported 
by reference to pertinent evidence.  

4.  Thereafter, the RO should review the claims file and ensure 
that the requested development has been conducted and completed in 
full.  If any development is incomplete, appropriate corrective 
action is to be implemented.  

5.  Following completion of the requested development, the RO 
should then readjudicate the veteran's claim.  If any benefit 
sought on appeal is not granted to the veteran's satisfaction, the 
veteran and his representative should be furnished with a 
Supplemental Statement of the Case and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate consideration, if indicated.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he is 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



